PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_03_FR.txt. II5

OPINION INDIVIDUELLE DE SIR CECIL HURST
[Traduction]

Ne pouvant me rallier à la réponse que donne l'arrêt à la
première question posée à la Cour dans la présente affaire,
j'estime nécessaire de me prévaloir du droit que me réserve le
Statut de la Cour et d’indiquer mon point de vue à l’égard du
différend.

L'affaire est de celles où la décision doit dépendre dans une
si large mesure de l'appréciation des faits et des circonstances,
que je me verrai fréquemment dans la nécessité dénoncer mon
opinion sur les faits.

Le différend soumis à la Cour s’est produit à propos des
conséquences exercées sur les entreprises d’un ressortissant bri-
tannique, Oscar Chinn, au Congo belge, par certaines mesures
que le Gouvernement belge a prises à Végard de la Société
Unatra.

Celle-ci est une société congolaise : le traitement qu'elle reçoit
du Gouvernement belge ne concerne donc pas le Gouvernement
du Royaume-Uni, mais il est allégué que c’est aux mesures
prises à l'égard de l’Unatra que sont dues les pertes subies
par Chinn.

Comme il n’est pas possible juridiquement, dans la présente
espèce, que le Gouvernement belge soit tenu de faire répara-
tion au Gouvernement du Royaume-Uni pour le compte de
Chinn, si les mesures prises n'ont impliqué aucune infraction
aux obligations internationales de la Belgique, la base de la
thèse britannique doit être que les mesures prises par le Gouver-
nement belge étaient en elles-mêmes illégales, à raison soit de
l'intention dans laquelle elles avaient été adoptées, soit des
conséquences qu’elles devaient nécessairement entraîner et qu’au-
rait dû prévoir le Gouvernement belge. Sous ce second aspect,
l'élément intentionnel serait sans importance.

Le Mémoire, la Réplique et les exposés oraux des conseils du
Gouvernement du Royaume-Uni ne permettent pas facilement
de dire quel est, des deux termes de l'alternative mentionnée
plus haut, celui qui a été pris pour base de la thèse britan-
nique. Il est donc nécessaire de les examiner l’un et l’autre.

La première thèse implique une démonstration, établissant,

à l’aide de preuves directes ou d’éléments se déduisant néces-
sairement de faits démontrés ou admis, que le Gouvernement
belge aurait eu l'intention de créer une situation incompatible
avec ses obligations internationales, c’est-à-dire que, dans le
cas particulier dont il s’agit, son intention aurait été d’écar-
ter Chinn de l’industrie des transports sur le Congo, soit en

54
116 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

concentrant aux mains de l’Unatra l’industrie des transports tout
entière, soit en mettant Chinn dans l'impossibilité de poursuivre
ses activités. Rien ne suggère en l'espèce que la thèse présentée
au nom du Gouvernement du Royaume-Uni soit que l’inten-
tion du Gouvernement belge fût de n’écarter que M. Chinn, et
lui seul. Aucune preuve d’une telle intention n’a été produite,
et Vexposé des faits, tel qu'il figure en détail dans le Mémoire,
montre que, jusqu’au moment où le Gouvernement du Royaume-
Uni prit en mains la cause de Chinn, ce dernier avait associé
sa cause à celle d’autres transporteurs privés (principalement
de nationalité belge) qui avaient également à se plaindre des
mesures prises par le Gouvernement belge.

L'importance relativement faible de l’entreprise de Chinn, si on
la compare au volume total des transports fluviaux sur le Congo,
rend improbable en soi l'hypothèse selon laquelle le Gouver-
nement belge aurait conçu des mesures dirigées contre lui seul.

On peut donc supposer que, là où il est allégué que les mesures
prises par le Gouvernement belge mirent Chinn dans l’impossi-
bilité ou dans l'impossibilité commerciale de poursuivre ses acti-
vités, on a fait mention de Chinn simplement parce qu'il se
trouvait être le seul ressortissant britannique en cause, et non
parce qu'il aurait été mis dans une catégorie à part, pour
faire l'objet d’un traitement spécial ; il y a lieu de croire que
la thèse soutenue est que la situation avait été rendue impos-
sible non seulement à Chinn, mais à tous les transporteurs
privés.

Entre les deux termes de l'alternative énoncée plus haut —
illégalité des mesures prises par le Gouvernement belge à rai-
son de l'intention qui aurait présidé à leur adoption et illéga-
lité de ces mesures à raison de leur conséquence nécessaire —,
il semble, somme toute, plus probable que la thèse du Gouverne-
ment du Royaume-Uni est que les mesures dont il s’agit étaient
illégales à raison de leurs conséquences.

Aucun effort n’est tenté dans les écritures en vue d’appor-
ter les preuves dont la production serait nécessaire pour démon-
trer l’illégalité des mesures du Gouvernement belge à raison de
l'intention qui les aurait inspirées, c’est-à-dire en vue d’éta-
blir que l'intention du Gouvernement belge, lorsqu'il adopta les
mesures de 1931, était de concentrer les transports fluviaux
aux mains de l’Unatra. L’intention est une question de fait —
qu'il est nécessaire de prouver —, et la charge de la preuve
incombe à la partié qui énonce l’allégation. Il est vrai que la
preuve directe d'une intention ne se présente pas généralement :
dans la plupart des cas, la preuve doit être déduite de faits
admis ou démontrés ; mais, lorsque tel est le cas, l'intention
doit clairement résulter des faits. Dans la présente espèce, les
faits qui sont admis ou démontrés ne suffisent pas à faire res-
sortir clairement une intention quelconque de cette nature.

55
117 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

L’agent du Royaume-Uni a, il est vrai, suggéré dans sa réplique
que l'acte du Gouvernement belge qui est visé en particulier
s’expliquait par un second motif, à savoir que cet acte béné-
ficierait à l’Unatra et mettrait fin à la concurrence ; mais cette
déclaration doit être examinée à la lumière du reste de son
exposé oral.

Si l'intention de créer un monopole en faveur de l’Unatra
était l'essence même de la thèse présentée par le Royaume-
Uni contre le Gouvernement belge, il est incroyable que le
Mémoire ne traite pas un document, tel que celui auquel se
réfère la troisième note au bas de la page 10 du Mémoire, comme
une « pièce à Vappui » qui, selon l’article 40 du Règlement,
devrait être jointe en annexe au Mémoire (c'est-à-dire in extenso).

La conclusion équitable semble être que la thèse avancée au
nom du Royaume-Uni n’est pas que les mesures du Gouverne-
ment belge étaient incompatibles avec les obligations interna-
tionales de ce Gouvernement parce que destinées à conférer un
monopole a l’Unatra, mais bien parce que leur conséquence
inévitable — conséquence qui aurait dû être nécessairement
prévue — était de créer un monopole de cette nature.

Si cette conclusion est erronée et si la thèse présentée au
nom du Royaume-Uni se fonde sur l’assertion que les mesures
adoptées par le Gouvernement belge étaient incompatibles avec
les obligations internationales de ce Gouvernement, parce que
destinées à concentrer aux mains de l’Unatra tous les transports
fluviaux, la thèse, à l'égard du monopole de fait allégué, échoue,
faute de preuve de l'intention sur laquelle cette thèse se fonde.

Pour ces motifs, je conclus que la thèse du Royaume-Uni
est que les mesures adoptées par le Gouvernement belge étaient
incompatibles avec les obligations internationales de ce Gouver-
nement à raison des conséquences impliquées par ces mesures
et que le Gouvernement belge aurait dû prévoir.

Les mesures elles-mêmes ont déjà été expliquées dans l'arrêt
de la Cour. Pour apprécier leur effet, cependant, il est utile
d'ajouter ici quelques mots relativement à l’industrie de la
colonie.

Le Congo belge est un territoire qui produit en grandes quanti-
tés des marchandises dont le marché est en Europe. L’exporta-
teur dépend, pour la prospérité de son entreprise, du prix que les
produits obtiennent sur le marché d'Europe. Ce prix doit défrayer
également le coût du transport à destination de l'Europe; plus
le coût des transports est élevé, plus faïble est le prix net
obtenu par l’exportateur. Il est évident que, dans ces condi-
tions, l’exportateur au Congo accordera sa clientèle à l’entre-
prise qui transportera ses marchandises au tarif le plus bas.

Si, de deux entreprises rivales, l’une peut se dire désormais
en mesure de transporter des marchandises à ur franc la tonne,
alors que l’autre, obligée de se reconnaître dans l’impossibilité

56
118 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

A

d'accorder le même tarif, doit continuer à appliquer les tarifs
antérieurs, il est évident que c’est la première de ces entre-
prises qui obtiendra le fret. Les conditions générales, pour ces
deux entreprises, seront identiques ; elles seront soumises aux
mêmes lois, aux mêmes règlements, aux mêmes conditions ou
responsabilités au regard de l'assurance et du transport; elles
auront les mêmes droits d’utiliser les ports, les jetées, les pilotes
et les services de manutention; elles seront astreintes aux mêmes
taxes, etc.: toutes les conditions seront identiques, mais l’une
_d’elles obtiendra du fret à transporter et l’autre n’en obtiendra pas.

Tout ceci est si évident que la Cour est fondée à croire que
le Gouvernement belge doit s'être rendu compte des consé-
quences qu’exerceraient les réductions massives apportées aux
transports de l’Unatra, réductions que ce Gouvernement mit en
application par la décision du 20 juin 1931.

Il est vrai que les réductions ne touchaient pas à la plus
grande partie du trafic à la montée ni à quelque partie du
trafic à la descente; mais si le trafic, ainsi laissé en dehors,
avait suffi pour permettre à une entreprise de continuer à exis-
ter, l’Unatra n'aurait pas subi les pertes encourues par elle en
1031 et 1932.

I] s’ensuit que le Gouvernement belge doit s’étre rendu compte
que Veffet de la mesure du mois de juin serait que l'Unatra,
transportant a un franc la tonne, obtiendrait tous les transports,
et qu’un transporteur privé, tel que Chinn, appliquant les anciens
tarifs, n'en obtiendrait aucun. Même si le Gouvernement belge
ne le prévoyait pas au début, cela lui fut précisé au bout de
quelques jours par la Société Socca à Anvers et par la Chambre
de commerce de Léopoldville.

Avant d’en arriver à la question de savoir si les mesures
adoptées par le Gouvernement belge étaient ou non incompa-
tibles avec ses obligations internationales, il est nécessaire d’exa-
miner ces mesures d’un peu plus près.

La décision du 20 juin 1931 comportait deux éléments:
l’ordre de réduire les tarifs, comme cela était indiqué, et les
dispositions arrêtées en vue du remboursement des pertes que
subirait chacune des six compagnies intéressées du fait des
réductions.

La situation que l’on a appelée le monopole de fait des
transports fluviaux — monopole que, dit-on, l’Unatra aurait
acquis à la suite de cette mesure — aurait été causée par le
jeu du premier élément, la réduction des tarifs, les exporta-
teurs confiant leurs transports à l’Unatra, parce qu’ils pou-
vaient ‘ainsi les obtenir à meilleur compte.

Si Chinn avait été en mesure de réduire ce tarif dans la même
proportion, il aurait pu se protéger lui-même en transportant
des marchandises au même tarif que l’Unatra et en conser-
vant sa clientèle. Or, il ne pouvait le faire: transporter des

57
II9 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

marchandises 4 un franc la tonne efit entrainé sa ruine, comme
cela eût entraîné la ruine de l’Unatra si le Gouvernement belge
n'avait pas remboursé les pertes de cette société.

La décision du 20 juin 1931, adressée aux six compagnies
intéressées, ne faisait aucune mention d’une extension du même
traitement favorable aux transporteurs privés, au cas où ils
introduiraient dans leurs tarifs des réductions correspondantes.
A en juger d’après les termes de la lettre de la Chambre de
commerce de Léopoldville en date du 27 juin 1931, les milieux
commerciaux du Congo doivent avoir fortement soupçonné que
l'intention du Gouvernement n'était pas d'accorder le même
traitement aux transporteurs privés, mais la situation n'était
pas établie avec certitude. Ceci ressort de la lettre mentionnée
ci-dessus et que la Socca (l’une des sociétés belges d’exporta-
tion qui avait organisé ses propres transports fluviaux) adressa,
le 26 juin 1931, au ministre belge, demandant ce qu'il lui
incombait de faire pour être admise à réclamer le rembourse-
ment des pertes qu’elle subirait, car elle ne pouvait croire que
l’intention du Gouvernement belge fût de créer un régime pré-
férentiel en faveur de l’Unatra.

C’est le 28 juillet 1931 seulement que le Gouvernement belge,
par des lettres adressées à la Socca (Série C, n° 75) et à
la Chambre de commerce de Léopoidville (Mémoire, par. 24;
tbid.), refusa d’accorder le même traitement aux transporteurs
privés.

Il s'ensuit que la concentration aux mains de l’Unatra de la
totalité des transports fluviaux résulta (si cette concentration
a eu lieu) de la réduction de tarifs opérée par la décision du
20 juin 1931. Le préjudice (s’il y en eut un) causé à Chinn
provint de ce que l’on avait omis de prévoir, sous une forme
quelconque, le remboursement de leurs pertes aux transpor-
teurs privés qui adopteraient les mêmes réductions, et cette
omission ne devint définitive qu'à partir du 28 juillet 1931.

Il convient de disposer au préalable de certains points de
fait d’ordre secondaire, afin de conserver toute leur clarté aux
questions juridiques en litige.

La première circonstance est que la mesure introduite par la
décision du 20 juin 1931 était de nature provisoire : l’arrange-
ment était sujet à revision au bout de trois mois. Cette cir-
constance ne peut affecter la question de savoir si les mesures
étaient incompatibles avec les obligations internationales de la
Belgique. La durée d’application de la mesure influerait certai-
nement sur le montant de la réparation, si la mesure était
illégale ; mais, si un État est engagé à exercer ou à ne pas
exercer certains actes, on ne peut introduire dans une disposi-
tion à cet effet une autorisation à violer cet engagement durant
de courtes périodes. :

58
120 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

La seconde circonstance est que la décision du 20 juin
prévoyait que les sommes versées par l'État pour rembourser les
pertes subies par les six compagnies belges intéressées seraient
remboursables à l’État lorsque la situation économique le per-
mettrait. De toute évidence, il n’y a pas là une circonstance
qui puisse affecter Chinn ou le Gouvernement du Royaume-Uni.

La troisième est que plusieurs des sociétés belges qui exer-
çaient leur activité dans la colonie avaient, antérieurement à
1931, organisé leurs propres flottilles de manière à assurer leurs
propres transports. Il semble que, là où la possibilité s’en
présentait, leurs flottilles transportaient également des marchan-
dises pour le compte de tiers. Les mesures adoptées en 1931
par le Gouvernement belge atteignaient ces sociétés d’une
manière légèrement différente de celle dont elles frappaient
Chinn ou toute autre personne n'étant pas un exportateur et

se consacrant entièrement à l'industrie des transports.
' Une société qui avait immobilisé un capital en vue de l’orga-
_nisation de sa propre flottille, et qui a réuni du personnel pour
équiper et faire naviguer cette flottille, hésiterait à abandonner
celle-ci pour le simple motif que, temporairement, elle pourrait,
aux termes de’ la décision du 20 juin 1931, faire exécuter ses
transports par l’Unatra à meilleur compte qu'elle ne les effec-
tuerait elle-même. Cette société pouvait estimer qu’à la longue
il lui serait plus avantageux de conserver sa flottille et de
l’exploiter à perte que de faire transporter gratuitement ses
marchandises, durant une courte période, par une autre entre-
prise.

Si les sociétés qui avaient organisé leurs propres flottilles
avaient été des ressortissants britanniques, la Cour aurait eu à
rechercher de quelle manière les mesures adoptées par le Gou-
vernement belge eussent atteint chacune d’entre elles; mais,
comme il s’agit de sociétés belges, l’effet exercé sur elles par
lesdites mesures n’est pas une question dont la Cour ait besoin
de s’occuper.

La difficulté que crée la situation de ces compagnies est que
les deux Parties se sont efforcées d’établir leurs théses devant
la Cour en produisant des statistiques relatives au volume des
marchandises transportées sur le fleuve par les transporteurs
privés après l'entrée en vigueur des mesures de 1931. Ces
“statistiques comprennent les marchandises transportées par les
sociétés qui, pour un temps tout au moins, conservèrent leurs
flottilles en activité. Aucune des deux Parties n'accepte les
statistiques produites par l’autre, et l’écart entre celles-ci est
si grand que l’agent du Royaume-Uni a demandé à la Cour
d’ordonner une expertise, afin d'examiner les questions sur
lesquelles portent ces statistiques.

La Cour a refusé d’ordonner cette expertise.

59
121 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

Selon mon point de vue dans l'affaire, cette expertise eût
été inutile, car ses résultats ne pouvaient influer sur la déci-
sion finale. Ce qu’il incombe au Royaume-Uni de démontrer,
c’est que Chinn a subi un préjudice, du fait de mesures incom-
patibles avec les obligations internationales de la Belgique :
cette preuve ne tirerait pas assistance d’une enquête visant
l'effet exercé par les mesures de 1931 sur les entreprises de
transport de sociétés belges qui s’efforçaient de maintenir leurs
flottilles en activité. Le seul résultat serait d’aboutir à une
enquête sur le point de savoir quelle était la proportion de ses
réserves financières que chaque société était en état de consa-
crer, et disposée à consacrer, au maintien en activité de sa
flottille.

Je reviens à la question de savoir si les mesures de 1937
étaient. ou non incompatibles avec les obligations internatio-
nales de la Belgique. Le Gouvernement du Royaume-Uni sou-
tient cette incompatibilité; selon lui, les mesures constituent une
infraction à la Convention de Saint-Germain de 1919, qui
réglemente les relations entre le Royaume-Uni et la Belgique
dans le bassin conventionnel du Congo, et elles vont également.
à l'encontre des obligations imposées à la Belgique par le
droit international général.

Cette dernière thèse est brièvement exposée, et l'on peut.
en disposer rapidement.

On fait valoir, au nom du Royaume-Uni, que, Chinn s'étant
rendu au Congo en comptant sur la situation que lui assurait
un traité et y ayant créé une entreprise, et, d'autre part,
les mesures adoptées par le Gouvernement belge ayant détruit
son entreprise et l’ayant mis dans l'impossibilité de pour-
suivre ses activités, ses droits acquis ont subi une atteinte
dans une mesure et d’une manière inconciliables avec les.
principes admis du droit international.

Cette thèse, à mon avis, n’est pas fondée.

Si l’on suit l’argumentation dont s’est servi le conseil du
Royaume-Uni, il est peut-être exact de dire que Chinn possé-
dait, en vertu des traités, un droit d'exploiter au Congo une
entreprise d’armements et de construction de navires, mais.
on ne peut représenter ce droit comme dépassant celui de
conclure des contrats, en vue du transport de marchandises.
sur le fleuve, ou de la réparation et de la construction de
navires, avec toute personne au Congo désireuse de se lier
avec lui. Ni la Convention de Saint-Germain ni le droit inter-
national général ne conférait à Chinn aucun droit de trouver
au Congo des clients, c’est-à-dire des personnes désireuses de.
contracter avec lui. Si les personnes avec lesquelles Chinn
aurait souhaité passer des contrats constataient qu’elles pou-
vaient obtenir ailleurs de meilleures conditions pour le transport
de leurs produits ou la réparation de leurs navires, elles

60
122 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

avaient de se lier par contrat a d’autres que Chinn, autant
de droit que Chinn en avait de passer des contrats avec
elles. En conséquence, le fait que ces. autres personnes
estimaient qu'il était de leur avantage de ne pas contracter avec
Chinn n’impliquait de leur part aucune violation d’un droit
lui appartenant. De méme, la décision du Gouvernement belge,
dont la conséquence était que ces personnes trouvaient avan-
tage a passer leurs contrats avec d’autres qu’avec Chinn, ne
lésait aucun droit acquis appartenant a ce dernier.

Si l’on pouvait, de la part de Chinn, démontrer qu’un droit
quelconque, déjà obtenu par lui, de transporter les mar-
chandises ou de réparer les navires de tel négociant en par-
ticulier avait été lésé par le Gouvernement belge, comme c’etit
été par exemple le cas si Chinn avait possédé un contrat
en vigueur lui assurant les transports de telle ou telle per-
sonne, et si le Gouvernement belge, par son intervention, avait
empêché ladite personne, nonobstant le désir de celle-ci d’exé-
cuter son contrat, de confier ses marchandises à Chinn aux
fins de transport, il serait exact de dire qu’un droit acquis
de Chinn avait été lésé; mais les faits ne démontrent pas
que telle soit la situation. Le droit de Chinn d’exécuter les
contrats existants en vue du transport de marchandises ou
de la réparation de navires, ou d'obtenir à cet effet de nou-
veaux contrats s’il le pouvait, n’a jamais subi une atteinte.

L’argument Je plus important avancé par le Royaume-Uni
est que les mesures adoptées par le Gouvernement belge sont
contraires à la Convention de Saint-Germain, Cette convention,
qui fut conclue en 1919, fait partie du règlement de la paix
qui date de la méme année. Son objet semble avoir été de
remplacer les Actes de Berlin et de Bruxelles par des dis-
positions mieux adaptées aux conditions prévalant a cette
époque, tout en maintenant les principes généraux qui étaient
exprimés dans les deux instruments précités. Aux termes de
l’article 13, les actes antérieurs sont abrogés entre les Puis-
sances parties 4 la nouvelle convention. Le Royaume-Uni et
la Belgique sont l’un et l’autre parties à la Convention de
Saint-Germain et l'ont considérée, dans la présente espèce,
comme l'instrument applicable.

Dans ces conditions, je n’ai pas l'intention d'exprimer une
opinion quelconque sur une question qui n’a pas, il est vrai,
été soulevée par les Parties à la présente affaire, mais qui ne
peut manquer de frapper quiconque examine les procès-verbaux
publiés de la Conférence de Berlin de 1885. Cette question est
celle de savoir si la Belgique et le Royaume-Uni ne s'étaient
pas déjà obligés l’un et l’autre, par les termes de l’Acte de
Berlin, à ne pas mettre fin, même entre eux, aux dispositions
. de cet acte ou à ne pas les modifier, si ce n’est du consente-
ment de tous les autres États parties audit Acte de Berlin.

61
123 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

Je n’entends pas davantage exprimer une opinion quelconque
sur l'effet qui résulterait d’un engagement de cette nature, au
cas où il aurait été pris, c’est-à-dire sur le point de savoir si
un nouveau traité conclu en violation d’un engagement de ce
genre serait dépourvu d’effet juridique, ou s’il constituerait sim-
plement un acte illégal autorisant un État qui ne serait pas
partie à la Convention de Saint-Germain, mais qui serait partie
a l’Acte de Berlin, à demander réparation.

Les stipulations de la Convention de Saint-Germain, que le
Gouvernement du Royaume-Uni allègue avoir été enfreintes
par le Gouvernement belge du fait de la mesure prise par ce
dernier à l'égard de l’Unatra, sont celles qui obligent le Gou-
vernement belge à maintenir au Congo l'égalité et la liberté
commerciale, et aussi les dispositions de l’article 5 qui ont
trait à la liberté de navigation et à l'égalité de traitement pour
les navires.

Si je comprends bien les arguments du Gouvernement belge,
ce dernier ne conteste pas son obligation d'appliquer au Congo
les principes de la liberté et de l'égalité commerciale et de la
liberté de navigation; ce qu’il soutient, c’est que les mesures
adoptées en 1931 ne lésaient aucun de ces principes, ni aucune
des dispositions de la Convention de Saint-Germain, parce
qu'elles rentraient dans le & domaine de la gestion de la flotte
nationale », domaine qui resterait en dehors de l'application
des dispositions conventionnelles.

Sur ce dernier point, je me rallie à ce qui est dit dans
l'arrêt de la Cour. Les arguments du Gouvernement belge
constituent une réponse insuffisante aux théses britanniques, si
ces dernières sont prouvées. À mon avis, une question plus
complexe est celle de savoir si la mesure de juin 1031, qui
instituait pratiquement la gratuité des transports effectués par
l'Unatra, peut, même si elle créa un monopole de fait en
faveur de l’Unatra, être représentée comme incompatible avec
la «liberté de commerce », la « liberté de navigation » ou la
« complète égalité commerciale ».

Les expressions « liberty of commerce », « freedom of com-
merce », « liberty of trade » et « freedom of trade », sont presque
indifféremment employées dans les textes anglais de l’Acte de
Berlin et de la Convention de Saint-Germain. Au point de vue
pratique, je ne puis apercevoir aucune différence entre elles.

La Convention de Saint-Germain ne contient pas de dispo-
sition spécifique en faveur de la liberté de commerce. Sous
ce rapport, elle diffère de l’Acte de Berlin, dont l'article
premier dispose que le commerce de toutes les nations jouira
d'une complète liberté au Congo. Tout ce que la Convention
de Saint-Germain prévoit dans son article premier, c’est « une
complète égalité commerciale », et cependant l'on trouve dans
le même article une disposition qui montre que la nouvelle

62
124 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

convention parait avoir été destinée 4 maintenir en existence le
principe de la liberté de commerce posé dans l’article premier de
l’Acte de Berlin. Cette disposition se trouve dans les mots qui
figurent à la fin de l’article: « avec la réserve prévue au
dernier alinéa de cet article ». Le paragraphe final de l’articie
premier de l’Acte de Berlin dispose « qu'en étendant à cette
zone orientale le principe de la liberté commerciale, les Puis-
sances représentées à la Conférence ne s'engagent que pour
elles-mêmes », etc. Si les auteurs de la Convention de Saint-
Germain ont délibérément conservé cette réserve de l’Acte
de Berlin relative à la liberté de commerce, au lieu d’intro-
duire une réserve correspondante visant l'application du
‘ principe de la complète égalité commerciale dans la zone
orientale, il semble difficile de se soustraire à la conclusion
que leur intention était de maintenir, après l'entrée en vigueur
de la Convention de Saint-Germain, ce principe de la liberté
de commerce. Il est également difficile de croire que leur
intention fit de n’appliquer le principe qu'à la zone orientale
et non à toute l'étendue du bassin conventionnel. Je conclus
donc que ce principe s'applique dans la partie belge du Congo
et que le Gouvernement belge est encore, vis-à-vis du Gou-
vernement du Royaume-Uni, dans l'obligation de veiller à ce
que le commerce de toutes les nations jouisse d’une liberté
complete.

La question qui vient ensuite est celle de savoir si une
mesure gouvernementale qui permet à un transporteur d’effec-
tuer des transports de marchandises sur le Congo a des tarifs
si réduits qu'il attirera à lui toutes les affaires, viole le
principe de la liberté de commerce 4 laquelle ont droit les
autres transporteurs. Qu’entend-on exactement par le maintien
de la liberté de commerce ?

La conclusion a laquelle je suis conduit est que cette
stipulation était destinée à empêcher un gouvernement de
créer des obstacles ou des défenses de quelque nature que ce
fût, auxquelles un négociant dût nécessairement se soumettre,
et que cette stipulation n'est pas enfreinte par des mesures
qui laissent ledit négociant libre de poursuivre ses activités
sil le peut. Le mot important à cet égard est « liberté »
(« liberty » or « freedom »).

La mesure adoptée le 20 juin 1931 par le Gouvernement
belge, qui réduisit les tarifs de transport de 1l’Unatra, laissa
les autres transporteurs libres de poursuivre leurs activités s’ils
en avaient le désir et s'ils étaient à même de le faire. La
question de savoir s'ils étaient à même de le faire dépendait de
l'importance de leurs ressources financières et non d’un élément
quelconque engageant la responsabilité d’un gouvernement. La
mesure gouvernementale ne mettait pas obstacle à Vexploi-

#

63
125 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

tation d’une entreprise ; tout au plus rendait-elle cette entre-
prise infructueuse.

L’argument avancé au nom du Royaume-Uni est que les
mesures adoptées en 1931 par le Gouvernement belge mettaient
Chinn dans l'impossibilité commerciale de poursuivre ses activi-
tés ; ceci, à l’analyse, signifie seulement que lesdites mesures
l’'empêchaient d'obtenir aucun bénéfice, parce que le fret dispo-
nible, dont le transport lui eût permis de réaliser des gains,
allait tout entier à un concurrent avec lequel il ne pouvait
lutter. Ces mesures ne mettaient pas Chinn dans une situation
telle qu’il ne fit pas Hibre de poursuivre ses entreprises s’il le
désirait.

L’impossibilité d'obtenir des profits est une circonstance qui
peut tout aussi bien résulter des activités supérieures d’un
concurrent commercial. L’intention de l’Acte de Berlin ne peut
certainement avoir été d'éliminer la concurrence commerciale
au Congo; or, si la liberté de commerce assurée par le Traité
de Berlin pouvait être interprétée comme comportant une obli-
gation imposée au gouvernement de ne pas adopter telle mesure
en particulier, pour le seul motif qu'elle empécherait telle ou
telle entreprise exerçant son activité au Congo de réaliser des
bénéfices, elle devrait être interprétée comme obligeant le
gouvernement territorial à exclure la concurrence commerciale.
- Pour ces motifs, la réduction des tarifs de l’Unatra à un
franc la tonne, même si cette réduction a eu pour résultat de
faire échoir tous les transports à cette société, n’a pas enfreint
la liberté de commerce à laquelle Chinn avait droit.

On allègue également que les mesures adoptées par le Gouver-
nement belge enfreignent le principe de la liberté de navigation.

Sous ce rapport, aucun doute ne règne quant à la disposition
conventionnelle qui s'applique à l'espèce : la liberté de naviga-
tion est prévue à l’article 5 de la Convention de Saint-Germain.

La difficulté qu’il y a à accepter cet argument provient du
fait que, comme dans le cas de la liberté de commerce, ce
qu'une stipulation en faveur de la liberté de navigation semble
exclure, c’est le fait, pour un gouvernement, d’opposer quelque
obstacle direct à l’utilisation d’un navire ou à Vexercice de
l’entreprise en vue de laquelle le navire est employé, une mesure
à laquelle l’armateur doit se soumettre, qu’il le veuille ou non,
quelque chose qui atteint sa Xberté. On ne trouve rien de tel
dans les dispositions arrêtées par le Gouvernement belge. Après
le mois de juillet 1931, Chinn demeurait tout aussi libre qu’au-
paravant de faire naviguer ses bateaux sur le Congo, à la mon-
tée et à la descente.

On peut fonder un argument distinct sur le second alinéa de
l’article 5, aux termes duquel les bateaux appartenant aux res-
sortissants des Puissances signataires doivent être traités, sous

64
126 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

tous les rapports, sur le pied d’une parfaite égalité ; mais, là
encore, il est difficile de voir en quoi les mesures adoptées par
le Gouvernement belge auraient porté atteinte à cette disposi-
tion. Même après le rer juillet, date à laquelle les tarifs réduits
de l’Unatra entrérent en vigueur, il n’y a rien, dans les pretives
produites par le Royaume-Uni, qui montre qu’une différence
ait été faite entre le traitement réservé aux navires de la flot-
tille de l’Unatra et celui dont firent l’objet les navires des
transporteurs privés.

Le Mémoire soutient également que les mesures prises par
le Gouvernement belge enfreignaient Ja « complète égalité
commerciale » entre les ressortissants respectifs des Puissances
signataires, que prescrit l’article premier de la Convention de
Saint-Germain.

On a recours à cet argument dans les paragraphes 40 et 44,
pour incriminer les dispositions arrêtées par le Gouvernement
belge, dans la mesure où elles aboutirent à un monopole de
fait en faveur de l’Unatra, et dans le paragraphe 45, comme
un argument présenté à titre subsidiaire et fondé sur la discri-
mination impliquée par « l’octroi d’un subside à la seule Société
Unatra », c’est-à-dire par le refus du Gouvernement de s’enga-
ger à rembourser à Chinn, en sa qualité de transporteur privé,
les pertes qui devaient être remboursées à l’Unatra si les
marchandises étaient transportées à un franc la tonne. Je
m'occuperai plus tard de ce second argument.

Pour ce qui est du premier — celui qui figure aux para-
graphes 40 et 44 —, l’argument ne diffère guère de celui qui
se fonde sur le droit à la liberté de commerce. Tant que les
mesures gouvernementales laissaient tous les transporteurs (y
compris Chinn et l’Unatra) libres de poursuivre leur activité,
la réduction de tarifs imposée à l’Unatra n’enfreignait pas
l'égalité commerciale prescrite par la Convention de Saint-
Germain.

La conclusion générale est donc que la réduction des tarifs
de transport de l’Unatra, opérée par la décision du Gouverne-
ment belge en date du 20 juin 1931, n'était incompatible ni
avec la liberté de commerce, ni avec la liberté de navigation
ou l'égalité commerciale que la Belgique était tenue de main-,
tenir au Congo, et cela bien que l'effet de la réduction fût
nécessairement d’amener les exportateurs à confier leurs trans-
ports à l’Unatra et non à un transporteur privé tel que Chinn.

Ceci dispose de l'argument fondé sur ce que l’on appelle le
« monopole de fait ».

Reste la thèse présentée à titre subsidiaire, et selon laquelle
les mesures prises par le Gouvernement belge équivaudraient à
une discrimination en faveur de l’Unatra et au détriment de
Chinn, c’est-à-dire qu'en refusant d’étendre aux transporteurs

65
127 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

privés, Chinn y compris, le bénéfice. du remboursement des
pertes promis à l’Unatra par la décision du 20 juin, le Gouver-
nement belge n'aurait pas maintenu la complète égalité commer-
ciale entre les ressortissants des Puissances signataires que
l’article premier de la Convention de Saint-Germain lui imposait
l’obligation d'observer.

La décision prise le 20 juin 1931 par le ministre belge des
Colonies ne faisait pas mention d’une extension aux autres
transporteurs d’un arrangement analogue. C’est seulement le
28 juillet que fut publié le refus, de la part du Gouvernement,
de procéder ainsi. La discrimination, par conséquent, si discri-
mination il y à, ne résulte pas de la décision du 20 juin, mais
bien de l'acte exercé le 28 juillet. Cette dernière mesure,
toutefois, est également comprise dans le renvoi de l'affaire à
la Cour.

Il s’agit de savoir si le refus, de la part du Gouvernement
belge, d'étendre à Chinn, en sa qualité de transporteur privé,
les dispositions prises en vue du remboursement des pertes,
constituait une violation de l’article premier de la convention.

Le conseil du Gouvernement belge n’a pas contesté qu’un
tarif d’un franc la tonne n'est pas un tarif de transport
rationnel au point de vue économique. Il est évident qu’un
tarif qui a entraîné pour l’Unatra, en 1932, des pertes supé-
rieures à douze millions de francs, n'était pas un tarif suffi-
samment élevé pour permettre à un transporteur privé de
tirer un rendement de son entreprise, même en tenant compte
des transports à la montée et à la descente qui n'étaient pas
touchés. par la décision.

Il est également évident qu’un transporteur privé qui, comme
Chinn, n’exportait pas pour son propre compte, n’obtiendrait
pas de fret, à moins de pouvoir le transporter au même tarif
que l’Unatra. En fait, le Gouvernement belge admet que ces
réductions massives n'ont été opérées que pour sauver l'indus-
trie de la colonie, c’est-à-dire que l’on doit avoir supposé, ou
bien que, d’une manière générale, les exportateurs accorderaient

leur clientèle à l’Unatra — et profiteraient ainsi de la réduc-
tion des tarifs de celle-ci —, ou bien que les transporteurs
privés opéreraient des réductions correspondantes — sans quoi

l’industrie de la colonie n’etit pas été sauvée.

On ne saurait représenter comme équivalant au maintien
d'une complète égalité commerciale entre deux entreprises de
transports le fait pour le Gouvernement d’obliger l’une, par
un ordre directement donné, à réduire ses tarifs, en s’engageant
à lui rembourser les pertes résultant de l’ordre ainsi donné, et,
en même temps, d'obliger l’autre indirectement à opérer des
réductions analogues, afin de sauver ses activités, mais en refu-

sant de lui rembourser les pertes qui en résulteraient.

66
128 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

Ceci, toutefois, ne suffit pas à lui seul pour constituer une
violation de la Convention de Saint-Germain. Ce à quoi l’article
premier oblige les Puissances signataires, c’est le maïntien d’une
égalité commerciale complète « entre leurs ressortissants res-
pectifs et ceux des États Membres de la Société des Nations... ».

Chinn est de nationalité britannique, et l’Unatra de natio-
nalité belge. Cette discrimination entre un individu ressortis-
sant britannique d’une part, et le groupe des sociétés belges
auquel s’adressait la décision du 20 juin d’autre part, suffit-elle
à remplir les conditions de l’article premier ? Ou bien faut-il
démontrer que la discrimination se fonde sur la nationalité ?

L'arrêt adopte cette dernière interprétation. Je ne puis m'y
rallier. Selon moi, il n’est pas nécessaire de démontrer que la
discrimination se fondait sur la nationalité en ce sens que le
traitement différent était appliqué parce que les personnes
possédaient telle ou telle nationalité.

Une telle condition réduirait sensiblement la portée d’appli-
cation de l’article premier.

Le texte de cet article vient à l'appui d’une interprétation
plus large. L'égalité doit être maintenue « entre leurs ressor-
tissants respectifs et ceux des Etats... Si l’on peut tirer une
conclusion quelconque du fait que Ton a employé les mots
« ressortissants respectifs ».au lieu de dire: « s’engagent a
maintenir respectivement entre leurs ressortissants et ceux
des Etats.... », cette conclusion est que les parties à la conven-
tion entendaient assurer la situation de leurs ressortissants
considérés individuellement.

Le texte d’autres articles de la convention qui interdisent la
discrimination vient à l’appui de l'opinion selon laquelle l’objet
de l’article premier est de protéger l'égalité individuelle.

L'article 3 dispose que les ressortissants de la Puissance ter-
ritoriale ou des autres États jouiront indistinctement du même
traitement et des mêmes droits pour la protection de leur per-
sonne et de leurs biens et pour l'exercice de leur profession.
De toute évidence, il s’agit ici d’un article qui garantit l’éga-
lité individuelle; il en est de même pour l’article 2, qui exclut
la discrimination dans le traitement des marchandises et des
navires. Lorsque l’on examine conjointement l’article 2, para-
graphe 2, et l’article 5, paragraphe 2, on constate que l'égalité
de traitement, garantie aux navires par l’article 5, doit être
l'égalité individuelle. C’est là une conclusion qui présente quelque
intérêt, parce que la rédaction de ce paragraphe de l'article 5
est très semblable à celle de l’article premier.

On peut trouver une confirmation supplémentaire dans le
fait que la liberté de commerce, stipulée dans l’Acte de Berlin,
doit avoir assuré la liberté individuelle. La complète égalité
commerciale, selon l’Acte de Berlin, découlait de la liberté de
commerce ainsi promise; il doit donc s’agir d’une liberté indi-

67

x
129 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

viduelle. Les termes qui figurent dans le quatrième alinéa du
préambule de la Convention de Saint-Germain, et qui visent
l'application des principes de l’Acte de Berlin, ne permettent
pas de croire vraisemblablement que l'intention des parties, en
rédigeant l’article premier, fût d’admettre une modification radi-
cale de la base de légalité commerciale dont leurs ressortis-
sants avaient joui en vertu de l’Acte de Berlin.

On trouve encore un motif de penser ainsi dans le fait
qu'entre la Belgique et quelques-unes des Puissances euro-
péennes, c’est encore l’Acte de Berlin qui régit la situation au
Congo. Les ressortissants de ces Puissances jouissent, en vertu
de cet acte, d’une égalité commerciale complète au Congo. Il
ne semble guère probable que les Puissances qui devinrent
parties à la convention plus récente aient pu avoir pour inten-
tion de faire bénéficier leurs ressortissants d’un régime de liberté
et d'égalité commerciales moins favorable que celui dont jouis-
saient les ressortissants des Puissances qui demeuraient liées par
PActe de Berlin.

On trouve encore une autre raison dans le fait que, si
l’article premier n’excluait que la discrimination commerciale
fondée sur la nationalité, on devrait le considérer comme admet-
tant la discrimination commerciale fondée sur la race, la couleur
ou la religion.

Ces motifs justifient l’opinion selon laquelle, ce que l’article
premier de la Convention de Saint-Germain garantit, c’est
l'égalité commerciale individuelle.

Ainsi qu'il a été dit plus haut, le refus d'étendre aux trans-
porteurs privés le remboursement des pertes était incompatible
avec cette égalité commerciale individuelle. En conséquence,
dans la mesure où les dispositions arrêtées par le Gouverne-
ment belge et incorporées dans la décision du 28 juillet 1937
s’appliquaient à Chinn, ces dispositions étaient incompatibles
avec les obligations internationales de la Belgique vis-à-vis du
Royaume-Uni.

Dans cette mesure, la réponse à la première question posée
à la Cour devrait, selon moi, être affirmative.

Dans l'exposé qui précède de mon point de vue, il n’a pas
été fait allusion au chantier de Chinn.

La partie de la thèse du Royaume-Uni qui vise le chantier
de construction navale échoue, selon moi, pour le motif que le
dommage est trop éloigné. A supposer que le Gouvernement
belge — en omettant d’accorder 4 Chinn un traitement égal
en matiére de remboursement des pertes subies par lui du fait
qu'il était contraint, pour sauver son entreprise, de transporter
du fret à un franc la tonne — se soit mis en contradiction
avec l’article premier de la Convention de Saint-Germain, il ne
serait pas tenu à réparation, du chef de cette infraction au

68
130 A/B 63 (CHINN). — OP. INDIV. SIR CECIL HURST

traité, au delà de la perte que l’on pourrait prévoir raisonna-
blement comme conséquence directe ou nécessaire de l’infrac-
tion à la convention. Le préjudice porté à l’entreprise de
construction navale de Chinn tombe en dehors du domaine
d'application de ce principe.

(Signé) C. J. B. Hurst.

69
